Citation Nr: 9928500	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-45 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, that denied the veteran's 
petition to reopen his claim of entitlement to service 
connection for headaches.

The July 1996 rating decision also denied entitlement to 
service connection for PTSD, and the veteran perfected an 
appeal to the Board.  The hearing officer granted entitlement 
to service connection for PTSD in February 1999.  This action 
was a full grant of the benefit sought, and that there is no 
longer an outstanding issue of fact or law pertaining to this 
claim.  See Grantham v. Brown, 114 F.3d 1156 (1997).


FINDINGS OF FACT

1.  In August 1995, the RO denied entitlement to service 
connection for headaches.  The RO notified the veteran of its 
decision and of his appellate rights.  He did not appeal.

2.  Evidence has not been presented since the August 1995 RO 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for headaches.



CONCLUSIONS OF LAW

1.  The August 1995 RO decision that denied entitlement to 
service connection for headaches is final.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. §§ 20.200, 
20.302(b), 20.1103 (1998).

2.  Evidence received since the August 1995 RO decision that 
denied entitlement to service connection for headaches is not 
new and material, and the veteran's claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records disclose that he 
complained of headaches for three weeks in March 1968.  On 
separation examination in February 1970, neurologic 
examination was normal.

The veteran originally claimed entitlement to service 
connection for headaches in October 1994.  He stated that he 
had headaches beginning in 1968 until the current time.  The 
RO denied the claim in August 1995 and notified the veteran 
of its decision and of his appellate rights at his most 
recent address of record by letter dated August 18, 1995.  He 
did not appeal.  

The veteran submitted a written statement to the RO in 
November 1995 indicating that he wished to reopen his claim 
for service connection for headaches.  Since August 1995, the 
veteran has provided, in pertinent part, the following:
 
(1)  Lay statements, including testimony by himself and his 
mother presented at personal hearings at the RO in November 
1996 and September 1998;

(2)  VA outpatient treatment records, dated from 1994 to 
1998, showing diagnoses of and treatment for migraine 
headaches of questionable etiology as early as 1994, with 
computerized tomography (CT) of the head within normal 
limits;

(3)  Treatment records from the Vet Center, dated from 1995 
to 1996;

(4)  Written statements and intake assessments from R. W. 
McClure, ACSW/LCSW, dated in August 1995 and February and 
April 1996, which include the report that the veteran suffers 
from chronic headaches of unknown origin since discharge from 
Vietnam.

(5)  A written statement from K. Allen, LCSW, dated in 
November 1996, reporting the veteran's self-reported history 
of headaches on three occasions during service, and including 
"headaches since boot camp" in the diagnostic impressions, 
although not listing headaches among the veteran's current 
problems;

(6)  A December 1996 written statement from Z.M., who served 
with the veteran in Vietnam, indicating that the veteran 
complained about his head hurting during active service;

(7)  A March 1989 discharge plan update from Pinewood 
Hospital containing no reference to headaches;

(8)  A February 1997 written statement from one of the 
veteran's treating VA physicians, containing no reference to 
headaches;

(9)  A March 1997 report of examination from W. E. Coopwood, 
M.D., containing no mention of headaches;

(10)  A VA hospitalization report, dated in October 1998, on 
which the veteran reported a history of chronic severe 
headaches, without indication that any were treated during 
hospitalization; and

(11)  A VA examination report, dated in January 1999.


II.  Legal analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1998).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

By letter dated August 18, 1995, the RO notified that veteran 
of the August 1995 rating decision denying entitlement to 
service connection for headaches.  The veteran was also 
advised of his appellate rights, and did not appeal.  
Therefore, the RO's decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302 
(1998).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims) (Court) concluded in Elkins that the Federal 
Circuit in Hodge effectively "decoupled" the relationship 
between determinations of well-groundedness and of new and 
material evidence by overruling the "reasonable-possibility-
of-a-change-in-outcome" test established by Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated the 
issue according to the definition of material evidence 
enunciated in Colvin ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the appellant has submitted new 
and material evidence to reopen this claim will be made 
pursuant to the definition of new and material evidence 
contained in 38 C.F.R. § 3.156(a), as discussed above.  No 
prejudice to the appellant results from the Board's 
consideration of this claim.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the Board's review of 
this claim under the more flexible Hodge standard accords the 
appellant a less stringent "new and material" evidence 
threshold to overcome.  

The evidence received subsequent to August 1995 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Id.

At the time of the August 1995 RO rating decision, the 
evidence consisted, in pertinent part, of the veteran's lay 
statements that he suffered from headaches that had their 
onset during active service and service medical records 
showing inservice complaints of headaches for three weeks in 
March 1968.  There was no current diagnosis of a headache 
disorder and no evidence of a nexus between any post-service 
headaches and any inservice disease or injury.  Therefore, in 
order for new evidence to be material, it would have to be 
competent evidence showing a diagnosis of a current headache 
disorder, with competent evidence of a nexus to disease or 
injury in service.  Any "new" evidence would have to bear 
directly and substantially upon this matter and be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Turning to the evidence that has been received since August 
1995, the veteran has provided, in pertinent part, VA 
treatment records showing a diagnosis of migraine headaches 
of unknown or questionable etiology as early as 1994 and 
treatment records or reports from social workers who have 
reported the veteran's history of chronic headaches of 
unknown origin since serving in Vietnam.   

This evidence of a diagnosis of a headache disorder is new, 
but it is not so significant that it must be considered in 
order to decide the veteran's claim fairly.  The fact that 
the social workers recorded a diagnosis of chronic headaches 
since Vietnam does not amount to a competent medical opinion 
as to nexus.  First, it is apparent that each social worker 
merely reported the veteran's history as he recounted it, 
making the report no more than a cumulative or duplicative 
account of evidence previously of record.  Second, there was 
no indication that either social worker had the medical 
training or expertise to diagnose (as opposed to merely 
reporting) medical disorders.  Third, the reports indicate, 
as do the veteran's treatment records, that his headaches are 
of unknown etiology.  The competent medical evidence 
diagnosing migraine headaches contains either no opinions as 
to etiology of the headaches or notes them to be of unknown 
or questionable etiology.  That does not relate them to any 
disease or injury in service, and the new evidence of a 
diagnosed disorder is not so significant that it must be 
considered.

Medical records that do not mention the headaches, or that 
mention them only as a part of the medical history, without 
any opinion as to relationship to disease or injury in 
service, are likewise not material.

Lay statements and testimony, to the extent that they report 
the veteran's history, are not new.  The buddy statement 
confirming that he knew the veteran to complain about his 
head during active service is merely cumulative.  Headache 
complaints are registered in the veteran's service medical 
records and were previously reported by the veteran.

ORDER

New and material evidence not having been submitted, the 
claim for service connection for headaches is not reopened, 
and the appeal is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals







